Notice of Pre-AIA  or AIA  Status
1.	The present application is being examined under the pre-AIA  first to invent provisions. 

2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/13/22 has been entered.

3.	The terminal disclaimer filed on 01/13/22 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US '299 has been reviewed and is accepted.  The terminal disclaimer has been recorded.  However, it is noted that according to the remarks filed 01/13/22, pages 10-13, it would appear that Applicant intended to file a Terminal Disclaimer over US '609, not '299, as the double patenting rejection involving '299 was traversed and no indication was given of a Terminal Disclaimer being filed for '299.

4.	With regard to the nonstatutory double patenting rejections involving the '299 and '741 patents, the arguments of the response filed 01/13/22 have been fully considered and are found persuasive.  Accordingly, the rejections are withdrawn.





MAINTAINED REJECTION

5.	Claims 5-6, 8, and 11-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 9,926,609.  Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claims and the instant claims are related as species-genus.  That is, the target sequence, primers, and probes of the patented methods are species within the broader instant claims.

REPLY TO ARGUMENTS

6.	Although it is stated in the remarks filed 01/13/22, page 12, section (B) that a Terminal Disclaimer was submitted with regard to '609, the Terminal Disclaimer received by the Office on 01/13/22 is with regard to '299.  Thus, the rejection is maintained.

CONCLUSION

7.	Claims 2-3 and 19-20 are allowable.  Claims 5-6, 8, and 11-17 are free of the prior art, but are rejected for another reason.

8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH R HORLICK whose telephone number is (571)272-0784. The examiner can normally be reached Mon. - Thurs. 8:30 - 6:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on 571-272-0782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
01/19/22
/KENNETH R HORLICK/               Primary Examiner, Art Unit 1637